DETAILED ACTION
This office action is in response to correspondence filed on 4/22/2022.
The Amendment filed on 4/22/2022 has been entered.  
Claims 1, 3, 7-8, 10, 14-15, 17, and 21 have been amended by Applicant.
Claims 1-21 remain pending in the application of which Claims 1, 8, and 15 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant's representative, Xin Li (Reg. No. 72,446) on 5/20/2022.  The Applicant accepted the examiner suggested amendments in the language of the independent claims 1, 8, and 15 by including the inventive concept described in the [0083]-[0084] of the specification for overcoming the prior art of record.  
          The application has been amended as follows:
Replace the claims 1, 7, 8, and 15 with the following claims below, with strikethrough (--) and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions.
1. (Currently Amended) A method, implemented on a machine having at least one processor, storage, and a communication platform for managing a dialogue with a user, comprising: 
receiving, via the communication platform, information representing surrounding of a user engaged in an on-going dialogue on a topic of a program with an intended goal, wherein the information includes a current response from the user in the on-going dialogue, is acquired from a current scene in which the user is present, and captures characteristics of the user and the current scene; 
extracting relevant features from the information; 
detecting, based on the relevant features, a state of the user at different conceptual levels including a physical appearance of the user and one or more expressions of the user; 
determining a dialogue context surrounding the current scene, with a physical object therein, based on the relevant features; [[and]] 
accessing[[,]] a dialogue tree corresponding to the program; [[and]] 
generating a feedback directed to the current response of the user, based on at least one of the dialogue tree, the physical appearance of the user, and the dialogue context, wherein the feedback is on a different topic determined based on one of the physical appearance of the user and the physical object; and
continuing on the dialogue with the user on the topic of the program to achieve the intended goal on the topic of the program by leveraging the physical object.

7. (Currently Amended) The method of claim 1, wherein the state of the user further includes change of facial expression of the user includes a change in the user's gaze towards an object present in the current scene.

8. (Currently Amended) Machine readable and non-transitory medium having information recorded thereon for managing a dialogue with a user, wherein the information, when read by the machine, causes the machine to perform:
receiving information representing surrounding of a user engaged in an on-going dialogue on a topic of a program with an intended goal, wherein the information includes a current response from the user in the on-going dialogue, is acquired from a current scene in which the user is present, and captures characteristics of the user and the current scene; 
extracting relevant features from the information; 
detecting, based on the relevant features, a state of the user at different conceptual levels including a physical appearance of the user and one or more expressions of the user; 
determining a dialogue context surrounding the current scene, with a physical object therein, based on the relevant features; [[and]] 
accessing[[,]] a dialogue tree corresponding to the program; [[and]] 
generating a feedback directed to the current response of the user, based on at least one of the dialogue tree, the physical appearance of the user, and the dialogue context, wherein the feedback is on a different topic determined based on one of the physical appearance of the user and the physical object; and
continuing on the dialogue with the user on the topic of the program to achieve the intended goal on the topic of the program by leveraging the physical object.


15. (Currently Amended) A system for managing a dialogue with a user, comprising: 
a multimodal data analysis unit implemented by a processor and configured for
receiving information representing surrounding of a user engaged in an on-going dialogue on a topic of a program with an intended goal, wherein the information includes a current response from the user in the on-going dialogue, is acquired from a current scene in which the user is present, and captures characteristics of the user and the current scene, and 
extracting relevant features from the information; 
a dialogue context info determiner implemented by a processor and configured for determining a dialogue context surrounding the current scene, with a physical object therein, based on the relevant features;
a user state estimator implemented by a processor and configured for detecting, based on the relevant features, a state of the user at different conceptual levels including a physical appearance of the user and one or more expressions of the user; and 
a dialogue controller implemented by a processor and configured for 
accessing[[,]] a dialogue tree corresponding to the program, [[and]] 
generating a feedback directed to the current response of the user, based on at least one of the dialogue tree, the physical appearance of the user, and the dialogue context, wherein the feedback is on a different topic determined based on one of the physical appearance of the user and the physical object, and
continuing on the dialogue with the user on the topic of the program to achieve the intended goal on the topic of the program by leveraging the physical object.


Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 8, and 15.

Most pertinent prior art:
YAZDIAN (US 2018/0018373 A1) discloses receiving, via the communication platform, information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The Observation Analysis 101 module is additionally linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) engaged in an on-going dialogue (YAZDIAN Par 43 – “In a particular embodiment, the digital assistant component 220 could analyze video data captured within the physical environment to determine a level of conversation amongst one or more users (e.g., verbal communication, sign language, etc.). For example, the digital assistant component 220 could maintain user profile data that specifies that a particular user is hearing impaired and frequently converses using sign language, and upon determining that the particular user is relatively quiet, the digital assistant component 220 could perform one or more actions to help stimulate conversation within the physical environment.”; Par 44 – “For example, the digital assistant component 220 could retrieve an instance of audio data that represents dialogue asking the users if they would like to play a game.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”) on a topic of a program with an intended goal (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”), wherein the information includes a current response from the user in the on-going dialogue (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), is acquired from a current scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted embodiment, the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context.”), and captures characteristics of the user and the current scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital assistant component 220 could determine an action to perform based on the determined present situational context. For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”); 
extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”; Par 70 – “As shown, the method 400 begins at block 410, where the digital assistant component 220 collects information, using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
detecting, based on the relevant features, a state of the user at different conceptual levels including a physical appearance of the user and one or more expressions of the user (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful. The system may adjust its actions based on this analysis. For example, the digital assistant component 220 might decide to postpone informing the user about something, or may provide a song, video, game, or other media to the user in an effort to soothe him or her.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 57 – “For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach. Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver”); 
determining a dialogue context surrounding the current scene, with a physical object therein, based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
[accessing a dialogue tree corresponding to the program]; 
generating a feedback directed to the current response of the user, based on at least one of [the dialogue tree], the physical appearance of the user, and the dialogue context, wherein the feedback is on a different topic determined based on one of the physical appearance of the user (YAZDIAN Par 57 – “Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure. Additionally, once a conversation has begun, the digital assistant component 220 may refrain from interrupting with other alerts or events unless it is necessary or they are suitably important. This determination could be based on user configured preferences, or could be based on an associated “importance” with each event. Alternatively, the digital assistant component 220 could determine for itself how important the information is, and decide whether or not to interrupt.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”) and [the physical object]; and
[continuing on the dialogue with the user on the topic of the program to achieve the intended goal on the topic of the program by leveraging the physical object].

However, YAZDIAN fails to teach all the limitations recited in the independent claims, especially the [square-bracketed] limitations as indicated above.  The main difference is that the claimed invention generates a feedback on a different topic ([0083]-[0084] of the specification, e.g., “do you like Lego), wherein the different topic is discovered based on the physical object identified in the current scene and continues on the dialogue on the topic of the program by leveraging the physical object (e.g., “what is the shape of this Lego piece?”), whereas YAZDIAN changes the topic (Par 69), but does not return to the original topic of the program to achieve the intended goal by leveraging the physical object in the scene. 

Therefore, claims 1, 8, and 15 are deemed allowable. The dependent claims further limit the claims, and the dependent claims are therefore deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655